     Case: 1:19-cv-05482 Document #: 10 Filed: 09/09/19 Page 1 of 5 PageID #:55




                     UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS



                 MOTION TO REQUEST JUDGE TO TAKE ON A CASE


_________________________________________________________________________

AVA TEVERBAUGH
Petitioner(s),                                               ​ MOTION TO REQUEST

_________________________________________________________________________

        Comes now Petitioner, Ava Teverbaugh, to present her motion to request Judge Kocoras to take

on case No.: 1:19-cv-05485.



        On August 22, 2019 Petitioner brought before the court case No. 1:19-cv-05482, motion to

confirm arbitration award, of which was confirmed per the Laws of the Federal Arbitration Act and

Supreme Court Rulings.



        Petitioner filed another case to have an arbitration award confirmed, which was assigned to Judge

Chang Case No.: 1:19-cv-05485. See Exhibit A



        Judge Chang does not understand the Laws set by the Federal Arbitration Act because he did not

confirm the award, which is similar to the award confirmed in this court on August 22, 2019. Judge

Chang instead has viewed Petitioner’s Motion to Confirm Arbitration as a Motion to Compel Arbitration.

A motion to compel arbitration affords the Court the right to determine if there is a valid agreement.

“​When a district court is presented with a motion to compel arbitration, the Court must first determine

whether the agreement to arbitrate is valid, and then decide whether the dispute falls within the
      Case: 1:19-cv-05482 Document #: 10 Filed: 09/09/19 Page 2 of 5 PageID #:56




agreement's scope.” Century Indem. Co. v. Certain Underwriters at Lloyd's, 584 F.3d 513, 523 (3d Cir.

2009).​ The court was not presented with a Motion to Compel Arbitration. It was presented with a motion

to confirm arbitration as the matter before the court was already arbitrated. Accordingly “...​any party to

the arbitration may apply to the court so specified for an order confirming the award, and thereupon the

court must grant​ such an order unless the award is vacated, modified, or corrected as prescribed in

sections 10 and 11 of this title.” 9 USC 9.​

        His Honor Edmond E. Chang upon making his determination of the Arbitration Award did so

outside his scope and authority and therefore did not have jurisdiction to do anything other than confirm

the award for civil judgment, see ​Henry Schien v Archer and White Sales, Inc​. Honor Edmond E. Chang

determined the “agreement” was void as it only had one signature and in order for there to be a written

agreement per the FAA there needed to be two signatures. Honor Edmond E. Chang statement goes

against the precedent laws set forth by the Supreme Court, ​“Kentucky’s clear statement rule fails to put

arbitration agreements on an equal plane with other contracts because it has the effect of allowing agents

to bind principals to some agreements (i.e., contracts for the purchase/sale of property), but not

agreements to arbitrate.” Kindred Nursing Centers Limited Partnership v. Clark et al., 581 U.S. (2017).

Two signatures are not required on mortgage contracts and are they not accepted as written agreements?



        Judge Chang also stated that silence is not agreement to contract and therefore the Contract that

Petitioner presented in Case No.: 1:19-cv-05485 is void.



        The Contract that was presented was templated from the contract presented and confirmed by this

court on August, 22, 2019 See Exhibit B.
      Case: 1:19-cv-05482 Document #: 10 Filed: 09/09/19 Page 3 of 5 PageID #:57




         The opposing side has not Motioned for the Court to vacate, modify or correct the award 9 USC

10, 11 and therefore Judge Chang’s only duty, per his oath to uphold the law and Constitution, was to

confirm the arbitration award.



         Petitioner is entitled to confirmation of the Final Award and entry of final judgment to conformity

with the Final Award and pursuant to ​9 USC §9 which provides that a ​“court must grant such an order

unless the award is vacated, modified, or corrected.” The statute is unambiguous. As the Supreme Court

has explained, ​“[t]here is nothing malleable about ‘must grant,’ which unequivocally tells courts to grant

confirmation in all cases, except when one of the ‘prescribed’ exceptions applies.” Hall St. Assocs., LLC

v. Mattel, Inc. 552 U.S. 576, 587 (2008).


         Accordingly, the First Circuit has explained that “arbitral awards are nearly impervious to judicial

oversight.” ​Doral Fin. Corp. v. Garcia – Velez,​ 725F. 3d 27, 31 (1​st Cir. 2013) (quoting ​Teamsters Local

Union No. 42 v. Supervalu, Inc.​ , 212 F3d 59, 61, 1​st Cir. 2000)); see also ​PRERAC, Inc. v. Union de

Tronquistas de P.R. ​Local 901​, Civil No. 14-1920, 2015 WL 5793037, at *2 (D.P.R. Oct 1, 2015) ​(“a

district court cannot vacate an arbitration award because it disagrees with the arbitrator’s findings on

the merits of the case, or because it believes that the arbitrator made a factual or legal error.”).

Confirmation of an arbitration award is generally a “summary proceeding that merely makes what is

already a final arbitration award a judgment of the court.” Florasynth, Inc. v. Pickholtz, 750 F2d 171,

176 (2​nd​ Cir. 1984).


                            ​ otice of a motion to vacate, modify, or correct an award must be served
         9 USC §12 states, “N
upon the adverse party or his attorney within three months after the award is filed or delivered.”
Respondents at no time motioned for the court or Judge Chang to vacate, modify or correct the award.

         Appellant is entitled to a judgment confirming the arbitrator’s full and final decision in the
Arbitration; and as explained above is required under applicable Supreme Court and Congressional
authority. The parties have completed arbitral process according to the terms and conditions of the
     Case: 1:19-cv-05482 Document #: 10 Filed: 09/09/19 Page 4 of 5 PageID #:58




contract aforementioned herein and in the United States District Court for the Northern District of IL.,
case herein mentioned, and the Final Award should be confirmed by the court, in the interest of justice.


        Under the Federal Arbitration Act, parties to a contract may agree that an arbitrator rather than a
court will resolve disputes arising out of the contract. When a dispute arises, the parties sometimes may
disagree not only about the merits of the dispute but also about the threshold arbitrability question—that
is, whether their arbitration agreement applies to the particular dispute. Who decides that threshold
arbitrability question? Under the Act and this Court's cases, the question of who decides arbitrability is
itself a question of contract. The Act allows parties to agree by contract that an arbitrator, rather than a
court, will resolve threshold arbitrability questions as well as underlying merits disputes. ​Rent-A-Center,
West, Inc. v. Jackson​, ​561 U. S. 63​, 68−70 (2010); ​First Options of Chicago, Inc. v. Kaplan​, 514 U. S.
938, 943−944 (1995).


Justice Kavanaugh described the case in the opinion:

Even when a contract delegates the arbitrability question to an arbitrator, some federal courts
      nonetheless will short-circuit the process and decide the arbitrability question themselves
      if the argument that the arbitration agreement applies to the particular dispute is "wholly
      groundless." The question presented in this case is whether the "wholly groundless"
      exception is consistent with the Federal Arbitration Act. We conclude that it is not. The
      Act does not contain a "wholly groundless" exception, and we are not at liberty to rewrite
      the statute passed by Congress and signed by the President. When the parties' contract
      delegates the arbitrability question to an arbitrator, the courts must respect the parties'
      decision as embodied in the contract. We vacate the contrary judgment of the Court of
      Appeals.

The award is binding on all parties.

        Petitioner has filed an appeal, which the appeals court has asked Petitioner if she would like to
stay the appeal as it appears Petitioner has been seeking a remedy outside of the appeal, Petitioner did put
in a motion to reconsider which was denied by Judge Chang.

“Here, no one can reasonably question that the notices that allegedly comprise the written agreement are
                                                                             ​ he “Notices” Judge
frivolous.'' Judge Chang Case: 1:19-cv-05485 Document #: 31 Filed: 08/30/19. T
Chang speaks of are identical to the “Contract” aka agreement that was presented in case ​No.
1:19-cv-05482, before the United States District Court for the Northern District of IL. Judge Kocoras, in
case No. ​1:19-cv-05482,​ confirmed that the “Contract” presented to his court qualified as a written
      Case: 1:19-cv-05482 Document #: 10 Filed: 09/09/19 Page 5 of 5 PageID #:59




agreement by both parties to arbitrate. Judge Chang’s ruling is a direct contradiction of this Court's ruling
in case No.: 1:19-cv-05482.

        Judge Chang instead decided to lean on his own understanding of what the laws meant to say and
not what the laws ordered to be done. What is the point of laws if Judges are allowed to not follow the
laws of which he/she has made an oath to uphold, and be allowed to make a ruling based on his/her
personal feelings in a matter.

        Petitioner should not have to continue with an appeal of which there is only the controversy
presented by Judge Chang and not the parties involved as the matter has been resolved by arbitration.

        The Petitioner stipulates to this court that this motion be construed not only contextually, as the
Petitioner is not a learned fellow of law but is to be construed as a living body and not a graven image;
and all considerations of this motion are tendered and presented to this court to be heard and shall reside
in the original jurisdiction under the concurrent jurisdiction within the exclusive jurisdiction.




                                            CONCLUSION


        Judge Chang, either does not understand his duty or is to nice to perform his duty and for those
reasons I am requesting this court to please take on case No.: 1:19-cv-05485.




                                                                                          /s/ Ava Teverbaugh
